     Case 2:18-cv-01654-GMN-BNW Document 151
                                         150 Filed 08/21/20
                                                   08/20/20 Page 1 of 4



 1    Vaughn A. Crawford, Esq.
      Nevada Bar No. 7665
 2    Dawn L. Davis, Esq.
      Nevada Bar No. 13329
 3    SNELL & WILMER L.L.P.
      3883 Howard Hughes Parkway, Suite 1100
 4    Las Vegas, NV 89169-5958
      Telephone: 702-784-5200
 5    Facsimile: 702-784-5252
      vcrawford@swlaw.com
 6    ddavis@swlaw.com

 7    Christopher P. Norton, Esq. (Pro Hac Vice)
      MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
 8    2029 Century Park East, Suite 3100
      Los Angeles, CA 90067
 9    Telephone: 310-586-3200
      Facsimile: 310-586-3202
10    cpnorton@mintz.com

11    Attorneys for Defendants
      Stryker Corporation and Stryker Sales Corporation
12
                                 UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14
      RYAN Q. CLARIDGE,                                    CASE NO.: 2:18-cv-01654-GMN-BNW
15
                                  Plaintiff,               STIPULATED JOINT MOTION TO
16             vs.                                         EXTEND THE AUGUST 31, 2020
      I-FLOW CORPORATION, a Delaware                       DISCOVERY DEADLINE TO
17    corporation; I-FLOW, LLC, a Delaware limited         OCTOBER 2, 2020 AND
      liability company; DJO LLC (f.k.a. DJ                CORRESPONDING EXTENSION OF
18    ORTHOPEDICS, LLC), a Delaware limited                PRE-TRIAL DEADLINES
      liability company; DJO, INCORPORATED, aka
19    DJO, INC., a Delaware corporation; STRYKER
      CORPORATION, a Michigan corporation; and
20    STRYKER SALES CORPORATION, a
      Michigan corporation,
21                                Defendants.
22           Pursuant to the agreement of the Parties and following the August 17, 2020 status
23    conference, the Parties file this stipulated motion for an Order extending the discovery closure
24    deadline to October 2, 2020, along with an extension of all corresponding pre-trial deadlines,
25    pursuant to Fed. R. Civ. P. 16(b)(4) and Local Rules 26-3 and IA 6-1.
26           After conferring, the parties have agreed that a discovery extension past the current August
27    31, 2020 deadline is appropriate to enable the parties to complete the remaining discovery,
28    including but not limited to fact and expert depositions, review of Plaintiff’s supplemental
     Case 2:18-cv-01654-GMN-BNW Document 151
                                         150 Filed 08/21/20
                                                   08/20/20 Page 2 of 4



 1    document productions, the issuance of subpoenas to additional third parties, obtaining and

 2    reviewing documents from those third parties, and potential further investigation and discovery

 3    stemming from those productions.

 4           The Parties still also await the Judge Navarro’s decision on Plaintiff’s objection to the

 5    Court’s Order compelling Plaintiff to present for neurological and psychological Rule 35

 6    examinations by separate physicians, a prerequisite to scheduling the examinations, obtaining their

 7    reports, and possible proceeding with their depositions.

 8           IT IS HEREBY STIPULATED AND AGREED THAT:

 9           With the Court’s consent, the discovery closure deadline in this action shall be extended to
10    October 2, 2020. Dispositive motions shall be filed by December 11, 2020, and the Final Pretrial

11    Order shall be submitted by January 11, 2021.

12           IT IS SO STIPULATED AND AGREED.

13
          ER INJURY ATTORNEYS                                DEWSNUP KING OLSEN WOREL
14                                                           HAVAS MORTENSEN
15    By: /s/ Corey M. Eschweiler                       By: /s/ Colin King
          Corey M. Eschweiler, Esq.                         Colin P. King, Esq.
16        Nevada Bar No. 6635                               Pro Hac Vice
          4795 South Durango Drive                          36 South State Street, Suite 2400
17        Las Vegas, Nevada 89147                           Salt Lake City, UT 84111
          Co-Counsel for Plaintiff                          Co-Counsel for Plaintiff
18

19
20

21

22

23

24

25

26

27

28

                                                      -2-
     Case 2:18-cv-01654-GMN-BNW Document 151
                                         150 Filed 08/21/20
                                                   08/20/20 Page 3 of 4



 1        SNELL & WILMER L.L.P.                        MINTZ LEVIN COHN FERRIS
                                                       GLOVSKY AND POPEO, P.C.
 2
          By: /s/ Dawn L. Davis                   By: /s/ Christopher P. Norton
 3        Vaughn A. Crawford, Esq.                    Christopher P. Norton, Esq.
          Nevada Bar No. 7665                         Pro Hac Vice
 4        Dawn L. Davis, Esq.                         2029 Century Park East, Suite 3100
          Nevada Bar No. 13329                        Los Angeles, CA 90067
 5        3883 Howard Hughes Parkway, Ste. 1100       Co-Counsel for Defendants Stryker Corp.
          Las Vegas, NV 89169                         and Stryker Sales Corp.
 6        Co-Counsel for Defendants Stryker Corp.
          and Stryker Sales Corp.
 7

 8
          BROWN BONN & FRIEDMAN, LLP                   SEGAL, MCCAMBRIDGE, SINGER &
 9                                                     MAHONEY

10    By: /s/ Thomas Friedman                      By: /s/ Lee J. Hurwitz
          Thomas Friedman, Esq.                        Lee. J. Hurwitz, Esq.
11        Nevada Bar No. 7708                          Pro Hac Vice
          5528 South Fort Apache Road                  Mark Crane, Esq.
12        Las Vegas, NV 89135                          Pro Hac Vice
          Attorneys for Defendant I-Flow, LLC          233 South Wacker Drive, Suite 5500
13                                                     Chicago, IL 60605

14                                                     Peter J. Strelitz, Esq.
                                                       Pro Hac Vice
15                                                     100 Congress Ave., Suite 800
                                                       Austin, Texas 78701
16
                                                       Attorneys for Defendant I-Flow, LLC
17

18
            IT IS SO ORDERED.
19
20
             8/21/2020
      Dated: _________________
21
                                        _______________________________________________
22
                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

                                                 -3-
     Case 2:18-cv-01654-GMN-BNW Document 151
                                         150 Filed 08/21/20
                                                   08/20/20 Page 4 of 4



 1                                     CERTIFICATE OF SERVICE
 2              I hereby certify that on August 20, 2020, I electronically transmitted the foregoing

 3    document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of

 4    Electronic Filing to all counsel in this matter; all counsel being registered to receive Electronic

 5    Filing.

 6

 7                                                  /s/ Diane Hashimoto
                                                    An employee of Mintz Levin Cohn Ferris Glovsky
 8                                                  and Popeo, P.C.
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     -4-
